Case 2:20-cv-00223-DBB-DBP Document 47 Filed 08/10/21 PageID.1653 Page 1 of 7




                                     THE UNITED STATES DISTRICT COURT
                                             DISTRICT OF UTAH



     FOX RUN I, LLC, a Utah Limited Liability            MEMORANDUM DECISION AND ORDER
     Company,                                            GRANTING [35] MOTION TO ALTER OR
                                                          AMEND JUDGMENT OR FOR RELIEF
                             Plaintiff,                   FROM JUDGMENT AND DENYING AS
                                                            MOOT [43] MOTION TO STRIKE
     v.
                                                                      2:20-cv-00223-DBB
     CITY OF SPRINGVILLE, a Utah municipality,
                                                                  District Judge David Barlow
                             Defendant.



            Before the court is Plaintiff Fox Run I, LLC’s (“Fox Run”) Motion to Alter or Amend

 Judgment or for Relief from Judgment. 1 Having reviewed the briefing and relevant law, the court

 determines that oral argument is unnecessary to resolve the Motion. 2 For the reasons stated in

 this Order, the court GRANTS the Motion, vacates the prior Order and Judgment, 3 and amends

 its decision accordingly. Additionally, the court grants Fox Run leave to file a motion for leave

 to file an amended complaint.

                                              I. BACKGROUND

            Following a dispute over the development of a senior independent living facility, Fox

 Run and the City participated in mediation resulting in an executed Settlement Agreement and



 1
     ECF No. 35, filed April 14, 2021.
 2
     See DUCivR 7-1(f).
 3
     ECF Nos. 30, 31, filed March 17, 2021.



                                                    1
Case 2:20-cv-00223-DBB-DBP Document 47 Filed 08/10/21 PageID.1654 Page 2 of 7




 Release of All Claims (Settlement Agreement). 4 The Settlement Agreement provided that “Fox

 Run’s Site Plan validity of approval timeframe to apply for a building permit for Phase 1 of the

 Project . . . shall commence as of the date when resolution of all contingencies or redline

 comments for all phases of the Development Plans are completed, as determined by [the] City.” 5

 The Settlement Agreement required Fox Run to apply for a building permit within one year of

 the “commencement date.” 6 The commencement date was November 8, 2018. 7 Fox Run

 submitted a building permit application on October 29, 2019 and again on November 6, 2019,

 within the one-year time frame. 8

             On November 26, 2019, the City Attorney emailed Fox Run’s counsel a letter notifying

 counsel and Fox Run that Fox Run “did not submit a complete building application as

 required.” 9 The letter also notified counsel and Fox Run that “besides failing to provide a

 complete building application, Fox Run did not apply for a building permit with the required

 building elevations and plans within the one-year time frame” as required by the Settlement

 Agreement, and so “[a]ny and all vesting rights under the Settlement Agreement are terminated,

 and the Settlement Agreement is null and void.” 10




 4
     Complaint at ¶¶ 1, 12.
 5
     Settlement Agreement § 4.e; Complaint ¶ 14.
 6
     Complaint at ¶ 17.
 7
     Id. at ¶ 16.
 8
     Id. at ¶ 17.
 9
     ECF No. 4-1, filed April 14, 2020; see also Motion at 2–5.
 10
      ECF No. 4-1.



                                                            2
Case 2:20-cv-00223-DBB-DBP Document 47 Filed 08/10/21 PageID.1655 Page 3 of 7




            The City Attorney followed up with Fox Run’s counsel by email on December 9, 2019. 11

 This email indicated that “[a]fter receiving [Fox Run’s] phone message and appeal letter,

 Springville City is issuing the attached land use authority decision regarding Fox Run 1, LLC’s

 building permit application.” 12 The email also provided that “[p]ursuant to Section 11-2-305 of

 the [Springville City] Code, an appeal may be made to Springville’s Board of Adjustment by an

 applicant ‘adversely affected by a decision administering or interpreting the zoning

 ordinance.’” 13 It further indicated that “issues related to [the] settlement agreement, such as the

 requirement to submit building plans having the required building design, are not appealable to

 the Board of Adjustment.” 14

            The letter attached to the email was from the Community Development Director and

 stated that “[i]t is the decision of the Community Development Director that the building permit

 application submitted by Fox Run on November 8, 2019 is incomplete.” 15 Fox Run did not

 appeal the Community Development Director’s decision to Springville’s Board of Adjustment. 16

            On December 10, 2019, the Community Development Director sent another letter citing

 additional reasons that Fox Run’s building permit application was incomplete pursuant to the

 Settlement Agreement. 17 The Community Development Director then concluded that because of

 Fox Run’s failure to comply with the Settlement Agreement and “the reasons cited in the letter


 11
      Id.
 12
      Id.
 13
      Id. (quoting Springville City Code 11-2-305).
 14
      Id.
 15
      Id.
 16
      See Motion at 5.
 17
      ECF No. 38-1, filed April 28, 2021.



                                                      3
Case 2:20-cv-00223-DBB-DBP Document 47 Filed 08/10/21 PageID.1656 Page 4 of 7




 dated December 6, 2019[,] . . . Springville Community Development cannot accept the building

 permit application, which precludes any further review of the application.” 18

             Fox Run filed its Complaint in this court on April 3, 2020. 19 The City moved to dismiss

 Fox Run’s Complaint, and on March 17, 2021, this court granted the City’s Motion to Dismiss 20

 and denied Fox Run’s Motion for Leave to Amend Complaint Pursuant to Rule 15(a). 21 Fox Run

 then filed its Motion to Alter or Amend Judgment or for Relief from Judgment. 22 Fox Run later

 filed a Notice of Supplemental Authority and a subsequent Motion to Strike following the City’s

 Response to Fox Run’s Notice of Supplemental Authority and Supplemental Memorandum in

 Opposition to Fox Run’s Motion to Reconsider. 23 Federal Rule of Civil Procedure 60(b) permits

 a court to “relieve a party” from a “final judgment, order, or proceeding” for any “reason that

 justifies relief.” 24

                                            III. DISCUSSION

             After this court’s Order and Judgment in this case, the United States Supreme Court

 decided Pakdel v. City and County of San Francisco, California, et al.25 The Court vacated the

 Ninth Circuit’s decision and remanded the case. 26 This court relied, in part, on the vacated Ninth

 Circuit opinion in deciding the instant case. Having reviewed the Supreme Court’s decision in


 18
      Id.
 19
      ECF No. 2, filed April 3, 2020.
 20
      ECF No. 4, filed April 14, 2020.
 21
      ECF No. 22, filed March 2, 2021.
 22
      ECF No. 35, filed April 14, 2021.
 23
      ECF No. 42, filed July 7, 2021.
 24
      Fed. R. Civ. P. 60(b)(6).
 25
      141 S. Ct. 2226 (2021).
 26
      Id. at 2231.



                                                     4
Case 2:20-cv-00223-DBB-DBP Document 47 Filed 08/10/21 PageID.1657 Page 5 of 7




 Pakdel, this court vacates its prior Order and Judgment and grants Fox Run leave to move for

 leave to file an amended complaint.

             The United States Supreme Court’s decision in Pakdel provides additional information

 about the finality of administrative decisions. Pakdel makes clear that “[t]he finality requirement

 is relatively modest.” 27 Indeed, “nothing more than de facto finality is necessary.” 28

 “[A]dministrative missteps do not defeat ripeness once the government has adopted its final

 position.” 29

             Under the foregoing standard, there is a final administrative decision in this matter. The

 City Attorney emailed Fox Run’s counsel on December 9, 2019, attaching a letter from the

 director of Springville Community Development. 30 The letter stated, “It is the decision of the

 Community Development Director that the building permit application submitted by Fox Run on

 November 8, 2019 is incomplete. . . . Thus, Fox Run’s submittal does not constitute a complete

 building application.” 31 Then, on December 10, 2019, the Community Development Director

 sent another letter citing additional reasons that Fox Run’s building permit application was

 incomplete pursuant to the Settlement Agreement. 32 The Community Development Director then

 concluded that because of Fox Run’s failure to comply with the Settlement Agreement and “the

 reasons cited in the letter dated December 6, 2019[,] . . . Springville Community Development




 27
      Id. at 2230.
 28
      Id.
 29
      Id. at 2231.
 30
      ECF No. 4-1.
 31
      Id.
 32
      ECF No. 38-1, filed April 28, 2021.



                                                      5
Case 2:20-cv-00223-DBB-DBP Document 47 Filed 08/10/21 PageID.1658 Page 6 of 7




 cannot accept the building permit application, which precludes any further review of the

 application.” 33

            These letters reflect the Community Development Director’s determination about Fox

 Run’s building permit application. The City Attorney bases his decision about the contractual

 issues on Fox Run’s failure to comply with the Settlement Agreement, which the court did not

 determine in its prior ruling and does not address here. The Community Development Director

 addresses Fox Run’s failure to submit a complete building permit application in addition with its

 failure to comply with the Settlement Agreement. The court decides only the issue of the finality

 of the Community Development Director’s decision with respect to the completeness of the

 building permit application. The Community Development Director indicated that the decision

 was final and “further review of the application” was “preclude[d].” 34

            Moreover, while, the Board of Adjustment has the power “[t]o hear and decide appeals

 where it is alleged that there was an error in any order, requirement, decision or determination

 made by a land use authority, the Planning Commission and/or the Community Development

 Director’s administration, interpretation or enforcement of the zoning ordinance,” 35 an appeal is

 not required. Indeed, an “[a]ppeal may be made to the Board of Adjustment by any applicant,

 other person or entity adversely affected by a decision administering or interpreting the zoning

 ordinance.” 36 This language is permissive. The option to appeal is available to the adversely




 33
      Id.
 34
      ECF No. 38-1.
 35
      Springville City Code § 11-2-303(1).
 36
      Springville City Code § 11-2-305(1) (emphasis added).



                                                              6
Case 2:20-cv-00223-DBB-DBP Document 47 Filed 08/10/21 PageID.1659 Page 7 of 7




 affected party but not required. Accordingly, the court determines that the Community

 Development Director’s decision was final under Pakdel. 37

                                               IV. CONCLUSION

            In sum, the court GRANTS the Motion and vacates the prior Order and Judgment. 38

 Additionally, the court grants Fox Run leave to file a motion for leave to file an amended

 complaint. Fox Run’s Motion to Strike is DENIED as moot.

            DATED this10th day of August, 2021.

                                                   BY THE COURT:

                                                   ___________________________
                                                   David Barlow
                                                   United States District Judge




 37
      141 S. Ct. 2226 (2021).
 38
      ECF Nos. 30, 31, filed March 17, 2021.



                                                     7
